Mathews, J.
delivered the opinion of the court. In this case, both parties, being disatisfied with the judgment of the court, appealed.
The plaintiff sets forth in his petition a contract entered into with the defendants, by which he transferred to the latter, all his right and title to a stock of cattle, supposed to amount to one hundred head, and also all title and claim to any land he may have and the defendant, in consideration of this transfer of property, bound himself to support, nourish and maintain the plaintiff. The answer charges that the contract is null and void, and that the defendant failed to perform his part of the contract.
We are of opinion that the contract, entered into by the parties to this suit, is good and valid in law, and as the breach assigned against the defen*86dant, is not supported by the evidence in the cause we are of opinion then the plaintiff has not supported his action.
West'n District.
September, 1820.
Baldwin for the plaintiff, Scott for the defendant.
It is therefore, ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and it is further ordered, adjudged and decreed that there be judgment for the defendant, with costs of suit in both courts.